Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Westphal does not disclose all of the recitations of independent claim 1. 
Amended independent claim 1 recites, inter alia, "transmitting a tile of high quality image data generated via light field technology to a display device based on the direction of movement by the user...preloading one or more additional tiles of high quality image data generated via light field technology into a preloader based on the tile of high quality image data transmitted to the display device." (Emphasis added). 
As a preliminary matter, Applicant amends independent claim 1 to incorporate similar subject matter to that previously recited in claim 3 regarding the one or more tiles being generating via light field technology. Accordingly, claim 3 has been canceled. In the Office Action, the Examiner contends that Westphal discloses transmitting a tile of high quality image data to a display device based on the direction of movement by the user. Westphal appears to teach displaying different fields of view of a 360-degree video stream that may be decomposed into multiple tiles that correspond to areas around the front tile or front field of view. See Westphal, col. 10, lns. 35-37; col. 44, lns. 1-14. However, Westphal appears to be silent as to the usage of light field technology to generate the tiles of high quality image data, as generally recited in claim 3. Indeed, in the Office Action, the Examiner did not rely on Westphal for the rejection of claim 3. Instead, in the Office Action, the Examiner rejected claim 3 in view of Keranen. See Office Action, page 11. In particular, the Examiner asserted that Keranen allegedly discloses that the tiles of high quality image data are generated via light field technology, point cloud modeling, voxelization, or any combination thereof. See id. At best, Keranen discloses usage of voxelization to generate high quality image data, but is silent as to the usage of light field technology. See Keranen, para. 67. 
Westphal does not disclose all of the recitations of independent claim 9. 
Amended independent claim 9 recites, inter alia, "transmitting, via the one or more processors, a command to the display device to display one or more virtual objects of a region of the VR environment, the AR environment, or the MR environment based on the one or more high quality image data files transmitted to the display device, wherein the user is not permitted to proceed backward through the region of the VR environment, AR environment, or MR environment." (Emphasis added). 
In the Office Action, the Examiner asserted that Westphal discloses all elements recited by independent claim 9. See Office Action, page 9. While Applicant does not necessarily agree with the Examiner, Applicant presently amends independent claim 9 as set forth above. That is, while Westphal appears to teach displaying different fields of view of a 360-degree video stream that may be decomposed into multiple tiles that correspond to areas around the front tile or front field of view, Westphal appears to be silent as to the user not being permitted to proceed backward through a region of the VR environment, the AR environment, or the MR environment, as generally recited in independent claim 9. See Westphal, col. 10, lns. 35-37; col. 44, lns. 1-14. Moreover, as noted in the above-referenced interview, the Examiner agreed that amending the claims to generally recite that the user is not permitted to move backward though a region would possibly overcome the rejection under 35 U.S.C. § 102. For at least these reasons among others, Applicant respectfully submits that Westphal does not teach all features recited by amended independent claim 9, as well as in all claims depending therefrom, and therefore cannot anticipate these claims. Accordingly, Applicant respectfully requests withdrawal of the rejection of claims 9, 10, and 12-14 under 35 U.S.C. § 102 and allowance of the same. 
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Please see the Examiner Notes with the rejections of claim 1, 9 and 15 for additional information. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of Randao U.S. Patent/PG Publication 10078913.
Regarding claim 1:
 A system, comprising: 
 one or more processors and a memory, accessible by the one or more processors, storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Westphal C46 L15-24 The CPU 1710 may comprise any type of electronic data processor. The memory 1720 may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like. In an embodiment, the memory 1720 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs. In embodiments, the memory 1720 is non-transitory.).
 receiving data associated with a user from at least one or more input devices or one or more sensors (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).).
 determining that the received data corresponds to a direction of movement by the user through a virtual reality (VR) environment, augmented reality (AR) environment, or mixed reality (MR) environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 transmitting a tile of high quality image data to a display device based on the direction of movement by the user (Westphal C44 L1-14 Process 1600 begins at step 1602 where one (e.g., a “next”) of a sequence of FoV interest messages from one user viewing the 360 degree video stream is collected. The interest message has a FoV center (α,β) requested in the messages, and the set of tiles of the FoV views is identified that are around the requested FoV center (α,β). In one example, the FoV center requested may be front tile 310 and the set of tiles may be tiles 320, 340, 330, 350 and 360 of FIG. 3. In some cases, step 1602 may include descriptions for (FoV) collecting function 504 of FIG. 5A or at step 602 of FIG. 6A. Step 1602 may include determining Return(name,tj,αj,βj) for the requested next FoV (e.g., which will be used to create the determined future FoV). In some instances, step 1602 includes creating maps 520 of FIG. 5A or a third map by function 1522 at step 1604.)
transmitting a command to the display device to display one or more aspects of a region of the VR environment, the AR environment, or the MR environment based on the tile of high quality image data ( Westphal C6 L33-35 Once created, 360-degree videos (e.g., streams) may be viewed, such as via personal computers, mobile devices such as smartphones, or dedicated head-mounted displays (e.g., a headset).).
 and preloading one or more additional tiles of high quality image data (Westphal C12 L40-61 As previously discussed, during streaming of a 360 degree video stream over a network (e.g., an ICN) higher resolution or smoother video can be accomplished by prefetching or caching determined future FoVs of future time instants for a particular user. However, when the network transmits, prefetches or caches for all the possible future FoVs after a FoV being currently viewed by a user, there may be up to a 6× increase in bandwidth consumed in the network (in embodiments including for example 6 tiles of FIG. 3) as compared to transmitting, prefetching or caching the actual future FoV the user will select after the one currently viewed. In some instances, to reduce such increase in bandwidth, network 102 can determine and transmit determined future FoVs that include some or all of future FoVs of future time instants for a particular user (and the least amount of FoV data buffer around the desired future FoV) instead of all 6 views. In addition or independently, in some instances, to reduce such increase in bandwidth, network 102 can adapt the resolution of the 6 views or tiles so that the ones for determined future FoVs have a higher resolution and the others have a lower resolution (since they are less likely to be the desired future FoV).).
Westphal does not teach  XYZ. In a related field of endeavor, Randao teaches:
generated via light field technology(Randao C4 L29-50 The second prior art technique belongs to the 3D reconstruction algorithms also known as Geometry-Based Rendering. In this approach, a 3D model of the scene is reconstructed from the available captured views. Generating a new synthesized view is then done by simple geometry rendering. Novel viewpoints suffer no constraint as long as available viewable information is available. There are several types of scene geometric representations: Point based: point clouds Surface based: 3D meshes, surface lightfields, implicit surfaces Volume-based: voxels, octrees, plenoptic representations. (9) In the further description, for simplicity purposes, most examples are explained with 3D meshes (being polygon meshes). It will however be clear that point clouds, surface lightfields, implicit surfaces, voxels, octrees and plenoptic representations are technically equivalent. Particularly, 3D models can be built in any of these representations, and one representation can be transformed into another of these representations without undue burden for the skilled person. Therefore the present invention is not limited to the example of polygon meshes.). Examiner notes the broadly cited use a plenoptic camera to obtain data is merely a substitution of one camera type for another. Light field technology has unique elements compared to a traditional camera, and if these functions were tied to the functionality of the claim, it would more likely overcome the prior art. For example if light data was stored with the preloaded tile, if multiple depth of field images were preloaded, etc. (note these are just broad examples and support may not be found in the specification) that would tie the functionality of a plenoptic camera with the preloading functionality of the claim, which would much more strongly overcome the prior art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to light field cameras as taught by Randao. The rationale for doing so would have been that it is a simple substitution of image generation, where a light field image is just an image, since no characteristics of light field technology is being used. Therefore it would have been obvious to combine Westphal with Westphal to obtain the invention.
Regarding claim 2:
 The system of claim 1, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the one or more additional tiles of high quality image data are associated with one or more neighboring regions of the VR environment, the AR environment, or the MR environment that border the region of the VR environment, the AR environment, or the MR environment (Westphal C11 L24-38 FIG. 3 illustrates an example 300 of multiple FoVs at a time instant of the 360 degree video stream of FIG. 2 decomposed into 6 tiles corresponding to areas around the center (α,β) 220 defined in spherical coordinates, according to example embodiments. In one instance, the FoV center a coordinate defines left right coordinate along the plane of the X and Y axes directions, rotating around the vertical Z Axis; while the FoV center 13 coordinate defines an up down coordinate in the direction of the plus and minus Z Axis. In this example, spherical coordinates (r, α, β) are used, where the α coordinate defines polar angle θ, and the β coordinate defines azimuthal angle φ. Radial distance r may not be defined since a FoV may be described by pointing from the origin 212 in the direction of center of the FoV at center (α,β) 220 for which radial distance r is not relevant.
Regarding claim 4:
 The system of claim 1, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the data associated with the user is received before the user approaches, virtually, a boundary of the region of the VR environment, the AR environment, or the MR environment (Westphal C40 L5-17 In some embodiments, based upon an “amount” (e.g., a direction, and distance or speed) of motion of the FoV current center 220 and next center 1320 requested (e.g., from the prior FoV to the current FoV, such as based on the user's behavior or movement of a headset), future FoV can be determined. For instance, a FoV interest message for a determined future FoV can include a future FoV additional width and height “buffer” which varies with an amount of the motion (e.g., in the width and height directions between the current and next FoVs) (e.g., see at 1610 of FIG. 16). In some instances, the amount of motion of the centers can be calculated or measured by the derivative of the position of the next center as compared to the current center.) since there is a boundary for the top/left/front/right/bottom/rear as the view approaches a different area.
Regarding claim 5:
 The system of claim 1, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the operations comprise:
 receiving additional data associated with the user from the one or more input devices, the one or more sensors, or both (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).)
 and determining that the received additional data corresponds to a second direction of movement by the user through the VR environment, the AR environment, or the MR environment (Westphal C40 L5-17 In some embodiments, based upon an “amount” (e.g., a direction, and distance or speed) of motion of the FoV current center 220 and next center 1320 requested (e.g., from the prior FoV to the current FoV, such as based on the user's behavior or movement of a headset), future FoV can be determined. For instance, a FoV interest message for a determined future FoV can include a future FoV additional width and height “buffer” which varies with an amount of the motion (e.g., in the width and height directions between the current and next FoVs) (e.g., see at 1610 of FIG. 16). In some instances, the amount of motion of the centers can be calculated or measured by the derivative of the position of the next center as compared to the current center.)
Regarding claim 6:
 The system of claim 5, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the operations comprise transmitting a particular tile of the one or more additional tiles of high quality image data from the preloader to the display device based on the second direction of movement by the user, and transmitting a second command to the display device to display one or more additional aspects of a second region of the VR environment, the AR environment, or the MR environment based on the particular tile of the one or more additional tiles (Westphal C48 L3-5 For purposes of this document, each process associated with the disclosed technology may be performed continuously and by one or more computing devices.) (Westphal C15 L47-64 In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent.)..
Regarding claim 7:
 The system of claim 1, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the operations comprise discarding one or more tiles of high quality image data not transmitted to the display device before preloading the one or more additional tiles of high quality image data (Westphal C15 L47-C16 L5In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent. In some instances, once user 3 has received the determined future FoV, it can take various actions based on the accuracy of that FoV as compared to the actual future FoV to be requested. Basically, once the device knows the future FoV it actually wants (e.g., based on user/viewer motion) it can compare the received determined future FoV to the actual future FoV to determine accuracy or the amount of overlap in FoV area (e.g., see FoV 230 or tile 310) between the two.).
Regarding claim 8:
 The system of claim 1, has all of its limitations taught by Westphal in view of Randao. Westphal further teaches  wherein the operations comprise:
 determining that the received data corresponds to a particular direction in a visual field of the user in the region of the VR environment, the AR environment, or the MR environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 and transmitting a particular tile of the one or more additional tiles of high quality image data from the preloader to the display device based on the particular direction in the visual field of the user, and transmitting a second command to the display device to display one or more additional aspects of a second region that borders the region in the direction of the visual field of the VR environment, the AR environment, or the MR environment based on the particular tile of the one or more additional tiles of high quality image data (Westphal C15 L47-64 In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent.).
Claim(s) 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of Greenwood U.S. Patent/PG Publication 20190094540.
Regarding claim 9:
A method, comprising: 
receiving, via one or more processors, (Westphal C46 L15-24 The CPU 1710 may comprise any type of electronic data processor. The memory 1720 may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like. In an embodiment, the memory 1720 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs. In embodiments, the memory 1720 is non-transitory.).
data associated with a user from at least one or more input devices or one or more sensors (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).).
 determining, via the one or more processors, that the received data corresponds to a direction of movement by the user through a virtual reality (VR) environment, augmented reality (AR) environment, or mixed reality (MR) environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 transmitting, via the one or more processors,  a tile of high quality image data to a display device based on the direction of movement by the user (Westphal C44 L1-14 Process 1600 begins at step 1602 where one (e.g., a “next”) of a sequence of FoV interest messages from one user viewing the 360 degree video stream is collected. The interest message has a FoV center (α,β) requested in the messages, and the set of tiles of the FoV views is identified that are around the requested FoV center (α,β). In one example, the FoV center requested may be front tile 310 and the set of tiles may be tiles 320, 340, 330, 350 and 360 of FIG. 3. In some cases, step 1602 may include descriptions for (FoV) collecting function 504 of FIG. 5A or at step 602 of FIG. 6A. Step 1602 may include determining Return(name,tj,αj,βj) for the requested next FoV (e.g., which will be used to create the determined future FoV). In some instances, step 1602 includes creating maps 520 of FIG. 5A or a third map by function 1522 at step 1604.)
transmitting, via the one or more processors,  a command to the display device to display one or more aspects of a region of the VR environment, the AR environment, or the MR environment based on the tile of high quality image data ( Westphal C6 L33-35 Once created, 360-degree videos (e.g., streams) may be viewed, such as via personal computers, mobile devices such as smartphones, or dedicated head-mounted displays (e.g., a headset).).

 and preloading, via the one or more processors,  one or more additional tiles of high quality image data into a preloader based on the tile of high quality image data transmitted to the display device (Westphal C12 L40-61 As previously discussed, during streaming of a 360 degree video stream over a network (e.g., an ICN) higher resolution or smoother video can be accomplished by prefetching or caching determined future FoVs of future time instants for a particular user. However, when the network transmits, prefetches or caches for all the possible future FoVs after a FoV being currently viewed by a user, there may be up to a 6× increase in bandwidth consumed in the network (in embodiments including for example 6 tiles of FIG. 3) as compared to transmitting, prefetching or caching the actual future FoV the user will select after the one currently viewed. In some instances, to reduce such increase in bandwidth, network 102 can determine and transmit determined future FoVs that include some or all of future FoVs of future time instants for a particular user (and the least amount of FoV data buffer around the desired future FoV) instead of all 6 views. In addition or independently, in some instances, to reduce such increase in bandwidth, network 102 can adapt the resolution of the 6 views or tiles so that the ones for determined future FoVs have a higher resolution and the others have a lower resolution (since they are less likely to be the desired future FoV).).
Westphal in view of Randao does not teach  prevent backward movement. In a related field of endeavor, Greenwood teaches:
wherein the user is not permitted to proceed backward through the region of the VR environment, AR environment, or MR environment (Greenwood [0042] Moreover, the tracking system can currently take in two inputs (acoustic beacons and inertial measurements), and “fuse” them together, making intelligent assumptions about possible positions of the rider. For example, on a waterslide, it is nearly impossible to move backwards, and if one or more inputs are telling the fusion system that the rider is indeed moving backwards, then those inputs are discarded.). Examiner notes Greenwood is silent regarding preloading and discarding preloaded data relating to backward regions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to ignore backwards movement data as taught by Greenwood. The motivation for doing so would have been to prevent erroneous movement data from being processed (Greenwood [0042]). Therefore it would have been obvious to combine Greenwood with Westphal in view of Randao to obtain the invention.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of JP3779869.
Regarding claim 15:
A non-transitory, computer-readable medium, comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (Westphal C46 L15-24 The CPU 1710 may comprise any type of electronic data processor. The memory 1720 may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like. In an embodiment, the memory 1720 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs. In embodiments, the memory 1720 is non-transitory.).
 one or more processors and a memory, accessible by the one or more processors, storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Westphal C46 L15-24 The CPU 1710 may comprise any type of electronic data processor. The memory 1720 may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like. In an embodiment, the memory 1720 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs. In embodiments, the memory 1720 is non-transitory.).
 receiving data associated with a user from at least one or more input devices or one or more sensors (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).).
 determining that the received data corresponds to a direction of movement by the user through a virtual reality (VR) environment, augmented reality (AR) environment, or mixed reality (MR) environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 transmitting a tile of high quality image data to a display device based on the direction of movement by the user (Westphal C44 L1-14 Process 1600 begins at step 1602 where one (e.g., a “next”) of a sequence of FoV interest messages from one user viewing the 360 degree video stream is collected. The interest message has a FoV center (α,β) requested in the messages, and the set of tiles of the FoV views is identified that are around the requested FoV center (α,β). In one example, the FoV center requested may be front tile 310 and the set of tiles may be tiles 320, 340, 330, 350 and 360 of FIG. 3. In some cases, step 1602 may include descriptions for (FoV) collecting function 504 of FIG. 5A or at step 602 of FIG. 6A. Step 1602 may include determining Return(name,tj,αj,βj) for the requested next FoV (e.g., which will be used to create the determined future FoV). In some instances, step 1602 includes creating maps 520 of FIG. 5A or a third map by function 1522 at step 1604.)
wherein the tile of high quality image data corresponds to a first region of the VR environment, the AR environment, or the MR environment; (Westphal C18 L19-30 FIG. 5C illustrates an example 550 of a second map of FoV transitions along the time instants according to the FoV interest messages, according to example embodiments. Example 550 shows second map 552 of FoV transitions along the time instants t1, t2, . . . tn, of the 360 degree video stream according to the FoV interest messages (e.g., see FIG. 5A and step 606 of FIG. 6A), where each FoV transition includes a current FoV of one of the time instants and a next FoV of a next successive time instant, the next FoV indicating a likely next FoV to be requested subsequent to the current FoV.)
transmitting a command to the display device to display one or more aspects of a region of the VR environment, the AR environment, or the MR environment based on the tile of high quality image data ( Westphal C6 L33-35 Once created, 360-degree videos (e.g., streams) may be viewed, such as via personal computers, mobile devices such as smartphones, or dedicated head-mounted displays (e.g., a headset).).
 and preloading one or more additional tiles of high quality image data into a preloader based on the tile of high quality image data transmitted to the display device (Westphal C12 L40-61 As previously discussed, during streaming of a 360 degree video stream over a network (e.g., an ICN) higher resolution or smoother video can be accomplished by prefetching or caching determined future FoVs of future time instants for a particular user. However, when the network transmits, prefetches or caches for all the possible future FoVs after a FoV being currently viewed by a user, there may be up to a 6× increase in bandwidth consumed in the network (in embodiments including for example 6 tiles of FIG. 3) as compared to transmitting, prefetching or caching the actual future FoV the user will select after the one currently viewed. In some instances, to reduce such increase in bandwidth, network 102 can determine and transmit determined future FoVs that include some or all of future FoVs of future time instants for a particular user (and the least amount of FoV data buffer around the desired future FoV) instead of all 6 views. In addition or independently, in some instances, to reduce such increase in bandwidth, network 102 can adapt the resolution of the 6 views or tiles so that the ones for determined future FoVs have a higher resolution and the others have a lower resolution (since they are less likely to be the desired future FoV).).

Westphal in view of Randao does not teach when to delete the preload. In a related field of endeavor, JP3779869 teaches:
retaining the tile of the high quality image data corresponding to the first region until the user has proceeded into a second region that is not adjacent to the first region (JP3779869 [0088] The following method can be considered as an example of the discard determination method. [0089]  It is determined at any time whether the space of a certain “unit virtual reality space” is more than a specific distance from the current position of the user, and the data at that position is discarded when it is far enough away . The sufficient distance here is defined by physical limitations (capacity, image display capability, etc.) of the client. [0090]  Further, when the storage capacity of the client is small, the procedure for reading new space data and discarding unnecessary space data can be reversed.). Examiner notes that “adjacent” is taken broadly to mean a distance/nearby. Further clarification of the physical layout and “adjacent”, such as that shown in Fig. 2, would likely overcome the broad interpretation.
Therefore, it would have been obvious before the effective filing date of the claimed invention to discard distant information as taught by JP3779869. The motivation  for doing so would have been for memory management (JP3779869 [0089]-[0090]). Therefore it would have been obvious to combine JP3779869 with Westphal to obtain the invention.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of Greenwood U.S. Patent/PG Publication 20190094540 and Randao U.S. Patent/PG Publication 10078913.
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of JP3779869 and Randao U.S. Patent/PG Publication 10078913,
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616